Title: To Benjamin Franklin from George Fox, [5 May 1783]
From: Fox, George
To: Franklin, Benjamin


Monday Eveng. [May 5, 1783]
Mr. Fox’s most respectful compliments wait upon Dr. Franklin—takes the Liberty of informing him that he leaves Paris for Nantes on Thursday, and will do himself the honor of waiting upon him on the morning of that day to take his leave, & to request to be favored with his Commands for America, for which place he intends to embark in the Hannibal Capt Cunningham.
  
Addressed: A Monsieur / Monsieur Franklin / Ministre Plenipotentiaire des / Etats Unis de l’Amerique / en son Hotel / a Passy
